Exhibit 10.24
EXECUTION COPY
STOCK PURCHASE AGREEMENT
     This Stock Purchase Agreement is entered into as of October 1, 2009, among
the Laboratorio Volta S.A., a sociedad anónima cerrada organized and existing
under the laws of Chile (“Volta”), Farmacias Ahumada S.A., a sociedad anónima
abierta organized and existing under the laws of Chile (“FASA”), FASA Chile
S.A., a sociedad anónima cerrada organized and existing under the laws of Chile
(“FASA Chile” and collectively with Volta and FASA, the “Sellers”), OPKO Chile
Limitada, a sociedad de responsabilidad limitada organized and existing under
the laws of Chile, (“OPKO Chile), and Inversiones OPKO Limitada, a sociedad de
responsabilidad limitada organized and existing under the laws of Chile, (“OPKO”
and together with OPKO Chile, the “Buyers”) for the sale and transfer from the
Sellers to the Buyers of 100% of Pharma Genexx S.A., a sociedad anónima cerrada
organized and existing under the laws of Chile (the “Company”).
Preliminary Statements
     A. The Company is engaged principally in the business of importation,
commercialization and distribution of pharmaceutical products and medical
devices for the government, private and institutional markets.
     B. Volta owns 60 (sixty) shares of the Company, FASA owns 59 (fifty nine)
shares of the Company and FASA Chile owns one (1) share of the Company, all
representing 100% of the issued and outstanding shares of the Company (the
“Shares”) and desire to sell to the Buyers at Closing, and the Buyers desire to
acquire, on the terms and subject to the conditions set forth in this Agreement,
all of the Shares from each of the Sellers, following which the Buyers will own
100 percent of the issued and outstanding shares of the Company.
Agreement
     In consideration of the preliminary statements and the respective
representations and warranties, covenants and agreements contained in this
Agreement, the parties agree as set forth below.
ARTICLE 1
Definitions
     In addition to terms defined elsewhere in this Agreement, the following
terms when used in this Agreement shall have the meanings indicated below:
     “Action” means any claim, action, suit, arbitration, inquiry, proceeding or
investigation by or before any Governmental Authority.
     “Agreement” means this Agreement together with all exhibits and schedules
referred to herein.
     “Company Intellectual Property” means Intellectual Property owned by the
Company.
     “Company IP Agreements” means (a) licenses of Intellectual Property by the
Company to any third party, (b) licenses of Intellectual Property by any third
party to the Company , (c) agreements between the Company and any third party
relating to the development or use of Intellectual Property, and (d) consents,

 



--------------------------------------------------------------------------------



 



settlements, decrees, orders, injunctions, judgments or rulings governing the
use, validity or enforceability of Company Intellectual Property.
     “Competing Transaction” means any of the following: (a) any merger,
consolidation, capital exchange, share exchange, business combination,
recapitalization, liquidation, dissolution or similar transaction involving the
Company, (b) any sale, exchange, transfer or other disposition or issuance of
any of the Shares or any other registered capital, share capital or other
ownership interests in the Company (including any financing of the Company), or
(c) any other transaction the consummation of which would reasonably be expected
to impede, prevent or materially delay the transactions contemplated by this
Agreement.
     “Contracts” means all contracts, agreements, covenants, commitments and
other instruments of any kind, whether oral or written, to which the Company is
a party or to which any Assets (as defined below) of the Company are bound.
     “Environmental Laws” means any Law and any enforceable judicial or
administrative interpretation thereof relating to pollution or protection of the
environment or natural resources.
     “Governmental Authority” means any Chilean governmental, regulatory or
administrative authority, agency or commission or any court, tribunal, or
judicial or arbitral body.
     “Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered into by or with any Governmental
Authority.
     “Guaranty” means, as to any Person, any contract, agreement or
understanding of such Person pursuant to which such Person guarantees the
indebtedness, Liabilities or obligations of others, directly or indirectly, in
any manner.
     “Hazardous Materials” means (a) any petroleum, petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials or polychlorinated byphenyls, (b) any chemical, material or substance
defined or regulated as toxic or hazardous or as a pollutant or contaminant or
waste under any applicable Environmental Law and (c) any other chemical,
material or substance which is regulated by any Environmental Law.
     “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, statutory
invention registrations together with all reissuances, divisions, continuations,
continuations-in-part, revisions, extensions, and reexaminations thereof and all
rights therein provided by Law or international treaties and conventions;
(b) all trademarks, service marks, trade dress, logos, trade names, and
corporate names, together with all translations, adaptations, derivations, and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations, and renewals in connection therewith; (c) all
copyrightable works, all copyrights, and all applications, registrations, and
renewals in connection therewith; (d) all trade secrets and confidential
business information (including databases, ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals); (e) all computer programs and software (including data and
source and object codes and related documentation); (f) all other property
rights in connection with the foregoing; and (g) all copies and tangible
embodiments thereof.

2



--------------------------------------------------------------------------------



 



     “Law” means any law, statute, ordinance, rule, regulation, order, writ,
judgment or decree.
     “Liabilities” means any liability, debt or obligation (whether known or
unknown, whether asserted or unasserted, whether absolute or contingent, and
whether accrued or unaccrued, any and all Actions, damages, deficiencies, fines,
penalties, interest, assessments, judgments, losses, Taxes, costs, expenses,
including, without limitation, fees and disbursements of counsel and experts.
     “Licensed Intellectual Property” means Intellectual Property licensed to
the Company pursuant to the Company IP Agreements.
     “Liens” means any liens, claims, charges, rights, pledges, security
interests, mortgages, options, title defects, conditions or other encumbrances,
restrictions or limitations of any nature whatsoever, including any restriction
on the use, voting, transfer or other exercise of any attributes of ownership.
     “Material Adverse Effect” means any change in or effect on the business of
the Company that individually, or together with all other such changes and
effects, (a) is or could reasonably be expected to be materially adverse to the
business, assets, liabilities (contingent or otherwise), condition, prospects or
results of operations of the Company or (b) could reasonably be expected to
materially adversely affect the ability of the Buyers to operate or conduct the
business of the Company in the manner in which it is currently operated or
conducted after the Closing Date.
     “Organizational Documents” means any and all documents pursuant to which an
entity is organized and/or operates under the applicable laws of its
jurisdiction.
     “Person” means any natural person, corporation, limited liability
corporation, unincorporated organization, partnership, association, joint stock
company, joint venture, trust or government, or any agency or political
subdivision of any government, or any other entity.
     “Subsidiary” of a specified Person means a Person who directly or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with the specified Person.
     “Tax” means any Chilean, national, provincial, or local income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, registration, all gross receipts, sales, use, ad valorem, value added,
excise, natural resources, severance, stamp, occupation, premium, windfall
profit, assets, minimum income, environmental, customs, duties, real property,
personal property, capital stock, social security obligations or contributions,
unemployment, disability, payroll, license, employee or other withholding, or
other tax or governmental charge, of any kind whatsoever, including any
interest, penalties or additions to tax or additional amounts in respect of the
foregoing.
     “Transaction Documents” means this Agreement and its Schedules and the
Escrow Agreement.
     “US$” or “$” means the lawful currency of the United States of America.
ARTICLE 2
Purchase of Capital; Consideration
2.1 Capital to be Purchased. Subject to the terms and conditions set forth
herein, at the Closing, each of the Sellers shall sell, assign, transfer, convey
and deliver, or caused to be sold, assigned, transferred, conveyed and
delivered, to the Buyers, and the Buyers shall purchase from each of the
Sellers, all of such

3



--------------------------------------------------------------------------------



 



Seller’s right, title and interest in and to the Shares, which, in the
aggregate, represents all of the outstanding contributed registered capital of
the Company.
2.2 Consideration.
     (a) In consideration of the sale of the Shares by the Sellers to Buyer,
Buyers shall deliver an aggregate of US$133,333 per Share in immediately
available funds payable as follows:
          (i) OPKO Chile shall deliver to Volta at Closing an aggregate of
US$7.2 million; and to FASA US$7,066,667. In turn, OPKO shall deliver to FASA
Chile US$133,333. All those amounts shall be delivered in immediately available
funds (the “Closing Consideration”).
          (ii) OPKO Chile shall deliver to Escrow Agent at Closing an aggregate
of US$1.6 million in immediately available funds (“Escrow Consideration”) 50% of
which shall be allocated to each of Volta and FASA, and to be held in escrow (as
part of the “Escrow Fund”) pursuant to the escrow agreement (the “Escrow
Agreement”) with an escrow agent selected by the Parties (the “Escrow Agent”)
substantially in the form of Exhibit A hereto.
ARTICLE 3
Representations and Warranties of Buyer
     In order to induce each of the Sellers to enter into this Agreement and to
consummate the transactions contemplated hereby, each Buyer makes the
representations and warranties set forth below to each of the Sellers as of the
date hereof and as of the Closing Date.
3.1 Organization. Buyer is duly organized, validly existing and in good standing
under the Laws of the state of its formation.
3.2 Authorization; Enforceability. Buyer has all necessary corporate power and
authority to execute and deliver the Transaction Documents, to carry out its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of the Transaction
Documents by Buyer and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
requisite corporate action. This Agreement has been, and upon execution the
Escrow Agreement shall have been, duly and validly executed and delivered by
Buyer and constitutes, and upon execution the Escrow Agreement shall constitute,
the legal, valid and binding obligation of Buyer, enforceable in accordance with
their respective terms.
3.3 No Violation or Conflict. The execution and delivery of the Transaction
Documents by Buyer, the consummation by Buyer of the transactions contemplated
hereby and thereby, and compliance by Buyer with the provisions hereof and
thereof do not and will not (a) violate or conflict with any provision of
Buyer’s Organizational Documents; (b) violate or conflict with any Law
applicable to Buyer; and (c) with or without the passage of time or the giving
of notice, result in the breach of, or constitute a default under, or give to
others any right of acceleration of performance, termination, amendment or
cancellation of, or result in the creation of any Lien upon any property or
assets of, Buyer pursuant to any instrument, contract, obligation or agreement
to which Buyer is a party or by which Buyer or its properties may be bound or
effected, in each case which would materially adversely affect the ability of
Buyer to carry out its obligations under, and to consummate the transactions
contemplated by, this Agreement.

4



--------------------------------------------------------------------------------



 



ARTICLE 4
Representations and Warranties of each of the Sellers relating to the Company
and to
the sellers
     In order to induce Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, each of the Sellers, separately, make the
representations and warranties set forth below to OPKO Chile as of the date
hereof and as of the Closing Date.
4.1 Organization. The Company has been duly organized and is validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, as the case may be. The Company is duly qualified or licensed to
do business, and is in good standing, in each jurisdiction where the character
of the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary. The Company has all requisite
right, power and authority to (a) own or lease and operate its properties and
(b) conduct its business as presently conducted. The Company is not in violation
of any provision of its Organizational Documents.
4.2 Authorization; Enforceability. Each of the Sellers has all necessary power
and authority to execute and deliver the Transaction Documents, to carry out its
obligations thereunder, and to consummate the transactions contemplated thereby.
The execution and delivery of the Transaction Documents by each of the Sellers
and the consummation by it of the transactions contemplated thereby have been
duly and validly authorized by all requisite action. This Agreement has been,
and upon execution the Escrow Agreement shall have been, duly and validly
executed and delivered by each of the Sellers and constitutes the legal, valid
and binding obligations of each of the Sellers, enforceable in accordance with
their respective terms.
4.3 No Violation or Conflict. The execution and delivery of the Transaction
Documents by each of the Sellers, the consummation of the transactions
contemplated thereby, and compliance with the provisions thereof, do not and
will not: (a) violate or conflict with any provision of each of the Sellers ’s
Organizational Documents; (b) violate or conflict with any Law applicable to
each of the Sellers; and (c) with or without the passage of time or the giving
of notice, result in the breach of, or constitute a default under, or give to
others any right of acceleration of performance, termination, amendment or
cancellation of, or result in the creation of any Lien upon any property or
assets of each of the Sellers, including the Shares, pursuant to any instrument,
contract, obligation or agreement to which each of the Sellers is a party or by
which each of the Sellers or their respective properties may be bound or
affected.
4.4 Subsidiaries. The Company has no Subsidiaries or equity interest in any
other person.
4.5 Capitalization. The Company’s authorized share capital, the names of the
holders thereof and the amount of capital held by each such holder, is set forth
on Schedule 4.5. Except as set forth in Schedule 4.5, the Shares are owned by
each of the Sellers free and clear of all Liens, rights of first refusal,
shareholder agreements other than the shareholders agreement existing between
the Sellers, which shall terminate upon Closing, preemptive rights, charges and
other encumbrances and agreements of any nature whatsoever. None of the Shares
were issued in violation of any Law, preemptive rights or rights of first
refusal or other agreement or rights. At the Closing, each of the Sellers will
transfer and convey, and Buyer and its designee will acquire good and valid
title to the Shares, free and clear of all Liens.
4.6 Rights, Warrants, Options. Other than the Shares, there are no shares of
capital stock, other equity interests, stock options, warrants, notes,
convertible securities, rights of first refusal, preemptive rights, subscription
rights, stock appreciation, phantom stock or other rights, arrangements or
commitments of any character outstanding to which each of the Sellers is a party
or by which each of the Sellers is bound or

5



--------------------------------------------------------------------------------



 



relating to the issued or unissued capital stock, registered capital or equity
interests of the Company or obligating the Company to issue or sell any shares
of capital stock or other equity interests in the Company.
4.7 Financial Statements; Books and Records. As of (i) the date hereof, the
Company has delivered a true and complete copy of (A) the audited consolidated
balance sheet of the Company for the fiscal years ended December 31, 2008 and
2007, and the audited consolidated profit and loss statement and statement of
cash flows for the fiscal years ended December 31, 2008 and 2007, including any
related notes and schedules thereto, certified by the Company’s independent
registered public accounting firm pursuant to their audit of the financial
records of the Company, and (B) the audited consolidated balance sheet of the
Company as of June 30, 2009 (the “Reference Balance Sheet”) and the audited
consolidated profit and loss statement and statement of cash flows for the three
months ended June 30, 2009 and 2008, including any related notes and schedules
thereto (collectively, the “Financial Statements”). The Financial Statements:
(1) have been prepared in accordance with the books of account and records of
the Company; (2) fairly present, and are true, correct and complete statements
of, the consolidated financial condition of the Company and the results of its
operations at the dates and for the periods specified in those statements; and
(3) have been prepared in accordance with Chilean generally accepted accounting
principles (“GAAP”), consistently applied. In addition, Sellers have delivered
to Buyers the Financial Statements in accordance with U.S. generally accounting
principles.
4.8 Absence of Undisclosed Liabilities. The Company has no Liabilities or
commitments of any nature whatsoever, whether accrued, absolute, contingent or
otherwise, other than (a) those incurred since June 30 in the ordinary course of
business consistent with past practice and which do not and could not,
individually or in the aggregate, have a Material Adverse Effect, or (b) as
disclosed and accrued for or reserved against in the Reference Balance Sheet.
4.9 Accounts and Notes Receivable and Payable. Set forth on Schedule 4.9 is a
true and complete aged list of unpaid accounts and notes receivable owing to and
owed by the Company as of the date hereof. All of such accounts and notes
receivable and payable constitute only bona fide, valid and binding claims
arising in the ordinary course of the Company’s business.
4.10 Absence of Material Adverse Effects. Since June 30, 2009, the Company has
conducted its business only in the ordinary course of business consistent with
past practice and, since such date: (a) there has been no Material Adverse
Effect; and (b) the Company has not engaged or agreed to engage in any of the
actions described in Section 5.1.
4.11 Significant Customers and Suppliers. Listed in Schedule 4.11 are the names
of the twenty-five (25) most significant customers (measured by Chilean peso
volume) of the Company (the “Significant Customers”) during the fiscal years
ended December 30, 2008 and December 31, 2007, and the amount for which each
such Significant Customer was invoiced during such periods. Since December 31,
2007, no Significant Customer, in a manner adverse to the Company, (i) has
canceled, suspended or otherwise terminated its relationship with the Company,
(ii) has advised the Company of its intention to cancel, suspend or terminate
its relationship or to materially decrease its purchase of the products or
services of the Company or to change the terms upon which it purchases products
or services, or (iii) could reasonably be expected to cancel, suspend or
terminate its relationship or to decrease its purchase of the products or
services of the Company as a result of the consummation of the transactions
contemplated hereby.
4.12 Tax Matters. All Tax returns and other similar documents required to be
filed with respect to the Company have been timely filed with the appropriate
Governmental Authorities in all jurisdictions in which such returns and
documents are required to be filed, all of the foregoing are true, correct and
complete and reflect accurately all liabilities for Taxes of the for the periods
to which such returns and documents relate, and all amounts shown as owing
thereon have been paid. All Taxes, if any, collectible or payable by the

6



--------------------------------------------------------------------------------



 



Company or relating to or chargeable against any of their assets, revenues or
income through the Closing Date were fully collected and paid by such date or
provided for by adequate reserves in the Financial Statements and all similar
items due through the Closing Date will have been fully paid by that date or
provided for by adequate reserves in the Financial Statements. No claims or
deficiencies have been asserted against the Company with respect to any Taxes
which have not been paid or otherwise satisfied or for which accruals or
reserves have not been made in the Financial Statements, and there exists no
reasonable basis for the making of any such claims. There are no tax liens on
any asset of the Company.
4.13 Assets. The Company owns, leases or has the legal rights to use all
properties and assets (tangible and intangible), including the Leased Real
Property and Company Intellectual Property, used or intended to be used in the
conduct of the Company’s business (the “Assets”). The Company has good and
marketable title or leasehold interest to each Asset, free and clear of all
Liens. The Assets constitute all of the assets and rights required to operate
the business of the Company as previously conducted and as contemplated to be
conducted. All of the Assets are in good operating condition and repair,
ordinary wear and tear excepted.
4.14 Intellectual Property.
     (a) Schedule 4.14(a) sets forth a true and complete list of (i) all patents
and patent applications, registered trademarks and trademark applications,
registered copyrights and copyright applications and domain names included in
the Company Intellectual Property, (ii) all Company IP Agreements, and
(iii) other Company Intellectual Property material to the Company’s business.
     (b) The Company is the exclusive owner of the entire right, title and
interest in and to the Company Intellectual Property, and has a valid license to
use the Licensed Intellectual Property in connection with the Company’s
business. The Company is entitled to use all Company Intellectual Property and
Licensed Intellectual Property in the continued operation of the Company’s
business without limitation, subject only to the terms of the Company IP
Agreements. The Company Intellectual Property and the Licensed Intellectual
Property have not been adjudged invalid or unenforceable in whole or in part,
and are valid and enforceable.
     (c) The conduct of the Company’s business as currently conducted does not
infringe or misappropriate the Intellectual Property of any third party, and no
Action alleging any of the foregoing are pending, and no Action has been
threatened or asserted against any Seller, the Company alleging any of the
foregoing, except as listed in Schedule 4.14. To the knowledge of the Company,
no Person is engaging in any activity that infringes the Company Intellectual
Property.
     (d) No Company Intellectual Property is subject to any outstanding
Governmental Order restricting the use of such Intellectual Property or that
would impair the validity or enforceability of such Intellectual Property.
4.15 Real Property.
     (a) The Company does not own or hold property title to any real estate.
     (b) Schedule 4.15(b) sets forth the street address of each parcel of real
property leased by the Company (the “Leased Real Property”). The Company has
previously delivered to Buyer true and complete copies of all of the lease
agreements, as amended to date (the “Leases”) relating to the Leased Real
Property. The Company enjoys peaceful and undisturbed possession of the Leased
Real Property.
4.16 Compliance with Environmental Laws. The Company is in compliance with, and
has always been in compliance with, all Environmental Laws. There have been no
Governmental Orders issued against the Company for impairment, damage, injury or
adverse effect to the environment or public health and, to the

7



--------------------------------------------------------------------------------



 



knowledge of each of the Sellers and the Company after due inquiry, there have
been no private complaints with respect to any such matters, and there are no
circumstances that would form the basis of any such Governmental Orders.
4.17 Employment Matters.
     (a) Employment Agreements. Schedule 4.17(a) sets forth all employment,
consulting, severance and indemnification arrangements, agreements, or
understandings between the Company and any officer, director, advisory board
member, consultant or employee (the “Employment Agreements”). The Company has
previously delivered to the Buyers true and complete copies of all of the
Employment Agreements. No such Employment Agreement (i) will require any payment
by the Company or Buyer to any director, officer, advisory board member,
consultant or employee of the Company, or any other Person, by reason of the
transactions contemplated by this Agreement, or (ii) provides for the
acceleration or change in the award, grant, vesting or determination of options,
warrants, rights, severance payments, or other contingent obligations of any
nature whatsoever of the Company in favor of any such Persons by reason of the
transactions contemplated by this Agreement.
     (b) Personnel. Schedule 4.17(b) contains the names, job descriptions and
annual salary rates, bonus payments and other compensation of any kind of all
officers, directors, advisory board members, consultants and employees of the
Company (including compensation paid or payable by the Company under the Plans
(as hereafter defined).
     (c) Employment Laws. The Company has complied with all applicable
employment Laws, including payroll, withholding and related obligations,
benefits and social security, and does not have any obligation in respect of any
amount due to employees of the Company or Governmental Authorities, other than
normal salary, other fringe benefits, severance payment and contributions
accrued but not payable on the date hereof.
     (d) Policies. Schedule 4.17(d) contains a list of all employee policies
(written or otherwise), employee manuals or other written statements of rules or
policies concerning employment, including working conditions, vacation and sick
leave, a complete copy of each of which (or, if oral, an accurate written
summary thereof) has been previously delivered to Buyer.
     (e) Employee Benefit Plans. The Company offers no benefit to its employees
other than those required by law.
4.18 Labor Relations. There is no strike or dispute pending or threatened
involving any employees of the Company. No unfair labor practice complaints are
pending or threatened against the Company, and no Person has made any claim, and
there is no basis for any claim, against the Company under any Law relating to
employees or employment practices, including without limitation those relating
to age, sex or racial discrimination, conditions of employment, wages or hours.
There are no unions of which the employees of the Company are members.
4.19 Contracts. Schedule 4.19 sets forth a list of all Contracts (oral or
written) to which the Company is a party, or by which any of its assets are
bound or affected, which is material to the Company’s business (“Material
Contracts”).
     Except as disclosed in Schedule 4.19:

8



--------------------------------------------------------------------------------



 



          (i) the Material Contracts are each in full force and effect and are
the valid and legally binding obligations of the Company which is a party
thereto and, are valid and legally binding obligations of the counterparties
thereto;
          (ii) The Company is not in breach of any of the Material Contracts, in
a manner which could give rise to a Material Adverse Effect, or is in
substantial violation of, or default under, any of the Material Contracts, and
no counterparty is in breach or violation of, or default under, any Material
Contract except as listed in Schedule 4.19(ii); and
          (iii) The Company has not received any claim of default and no event
has occurred which with the giving of notice or lapse of time or both would
constitute such a default.
     Schedule 4.19 further identifies each Material Contract which would require
the Company to give notice to, or obtain the consent of, another party to such
Material Contract as a result of transactions contemplated by this Agreement.
4.20 Products and Services.
     (a) Schedule 4.20 lists (i) each product developed, licensed, distributed
or sold by the Company (collectively, the “Products”) and (ii) each service
provided by the Company (collectively, the “Services”). Each Product has been
distributed or sold in accordance with, and each Service has been provided in
compliance with, the applicable contractual commitments, express or implied
warranties, product and service specifications and quality standards for such
Product and Service, and the provisions of all applicable Laws. No Product or
Service sold, provided or delivered by the Company is subject to any guaranty,
warranty (other than warranties imposed by Law) or other indemnity, other than
as set forth in Schedule 4.20(a).
     (b) At no time have any of the Products been recalled, withdrawn or
suspended by the Company, voluntarily or otherwise; nor are there any pending
Actions or proceedings seeking the recall, withdrawal, suspension or seizure of
any Product; and neither the Company has received any regulatory letters,
warning letters, or other notice of adverse findings, except as provided in
Schedule 4.20(b).
     (c) There exist no set of facts: (i) which could furnish a basis for the
withdrawal or suspension of any Permit, license, approval or consent of any
Governmental Authority with respect to the Company, or any Product or Service;
(ii) which could furnish a basis for the recall, withdrawal or suspension of any
Product from the market, the termination or suspension of any clinical testing
of any Product, or the change in marketing classification of any Product or
(iii) which could furnish a basis for the termination or suspension of any
Service, except as provided in Schedule 4.20(b).
4.21 Related Parties. Except as set forth in Schedule 4.21, no officer,
director, or shareholder of the Company, nor any relative or spouse of such
officer, director or shareholder, nor any Seller, has, directly or indirectly,
(a) any ownership interest in any property or asset, tangible or intangible,
including any Company Intellectual Property, used in the conduct of the
Company’s business; (b) any interest in or is, directly or indirectly, a party
to, any Contract, except as provided in Schedule 4.19; (c) any cause of action
or claim whatsoever against, or owes any amount to, the Company except as
provided in Schedule 4.19, or (d) any Liability to the Company. Except as set
forth in Schedule 4.21, the Company has no Liability to any Seller or its
Subsidiaries or its or their Representatives (as defined below). Accounts
payable to Farmindustria S.A., a company related to Volta, are listed in
Schedule 4.9. and not in Schedule 4.21.
4.22 Absence of Certain Business Practices. None of the Sellers, the Company or
any of their respective directors, officers, employees, agents, advisors or
representatives (“Representative”) (in their capacity as Representatives) has:
(a) used any funds for unlawful contributions, gifts, entertainment or other

9



--------------------------------------------------------------------------------



 



unlawful expenses relating to political activity in respect of the Company’s
business; (b) directly or indirectly paid or delivered any fee, commission or
other sum of money or item of property, however characterized, to any finder,
agent, or other party acting on behalf of or under the auspices of a
governmental official or Governmental Authority which is in any manner illegal
under applicable Law; or (c) made any unlawful payment to any customer or
supplier of the Company or any officer, director, partner, employee or agent of
any such customer or supplier or given any other unlawful consideration to any
such customer or supplier or any such officer, director, partner, employee or
agent, in respect of the Company’s business.
4.23 Compliance with Laws. Except as set forth in Schedule 4.20(b), the Company
is in compliance with all Laws applicable to it, its business or properties. The
Company has not received notification from any Governmental Authority asserting
that it is not in compliance with or has violated any Laws, or threatening to
revoke any authorization, consent, approval, franchise, license, or Permit, and
the Company is not subject to any Governmental Order, agreement or consent
decree with any Governmental Authority arising out of previously asserted
violations.
4.24 Legal Proceedings. There is no Action, mediation or out-of-court settlement
negotiation by or against the Company or affecting any of the Assets or business
of the Company pending, or to the knowledge of the Company or any each of the
Sellers after due inquiry, threatened. No person who is or was a director or
officer of the Company is a party to any pending or threatened Action, mediation
or out-of-court settlement negotiation in their capacity as directors or
officers of the Company. Neither the Company nor any Asset is subject to any
Governmental Order, nor is any Governmental Order threatened or pending.
4.25 Approvals and Filings. No consent, approval or authorization of, or
registration, qualification or filing with, any Governmental Authority or other
Person is required to be made by the Company in connection with the execution,
delivery or performance of the Transaction Documents by the Company or the
consummation by the Company of the transactions contemplated hereby.
4.26 Brokers. Neither the Company nor any Seller has employed any financial
advisor, broker or finder or incurred and will not incur any broker’s, finder’s,
investment banking or similar fees, commissions or expenses in connection with
the transactions contemplated by this Agreement, which would be payable by the
Company or the Buyers.
4.27 Title to Securities. Each of the Sellers is the legal and beneficial owner
of the Shares, respectively, and such Shares are owned free and clear of all
Liens, rights of first refusal, shareholder agreements other than the
shareholders’ agreement existing between the Sellers and to be terminated upon
Closing, preemptive rights, charges and other encumbrances and agreements of any
nature whatsoever. At the Closing, each of the Sellers will transfer and convey,
and each Buyer will acquire, good and valid title to the Shares, free and clear
of all Liens.
ARTICLE 5
Covenants
     During the period from the date of this Agreement through the Closing Date,
each of the Company, the Sellers and the Buyers, as applicable, agree to perform
the covenants set forth below.

10



--------------------------------------------------------------------------------



 



5.1 Interim Operations of the Company.
     (a) Except as otherwise approved in writing by Buyer, the Company shall,
and each of the Sellers shall cause the Company to, operate its business in, and
not take any action except in, the ordinary course consistent with past practice
and to preserve intact their respective business organizations, Assets,
Intellectual Property, and the current relationships and goodwill of their
customers, suppliers and others with whom it has significant business relations.
     (b) The Company, and each of the Sellers shall cause the Company not to,
during the period from the date of this Agreement to the Closing Date, except
with the prior written consent of Buyer, directly or indirectly;
          (i) amend or otherwise change the Organizational Documents of the
Company;
          (ii) issue, sell, dispose of, create a Lien on, or authorize the
issuance, sale, disposal or creation of any Lien on, (A) any capital stock of,
or other ownership interests in, the Company, including the Shares (including,
but not limited to, by way of stock split or dividend) or any subscriptions,
options, warrants, convertible securities or other rights to acquire the
foregoing, or (B) any Asset or property right, except for sales of inventory in
the ordinary course of business consistent with past practice;
          (iii) redeem, purchase, reclassify, combine, split, subdivide, change
the terms of, or otherwise acquire, any capital stock of, or other ownership
interests in, the Company;
          (iv) declare or pay any dividend or other distribution (whether in
cash, stock or other property) with respect to any capital stock of, or other
ownership interests in, the Company;
          (v) with respect to the Company create, incur or assume any
indebtedness or any Liability, including granting or becoming subject to any
Guaranty in excess of $100.000;
          (vi) with respect to the Company make or commit to make any capital
expenditures in excess of $10.000;
          (vii) with respect to the Company, except in the ordinary course of
business consistent with past practice, discharge or otherwise obtain the
release of any Lien or pay or otherwise discharge any Liability;
          (viii) with respect to the Company except in the ordinary course of
business consistent with past practice, write off the value of any assets,
inventory or any accounts receivable or increase the reserves for obsolete,
damaged, spoiled or otherwise not usable inventory or doubtful or uncollectable
receivables;
          (ix) increase the compensation payable or to become payable to
directors, officers or employees of the Company, or grant any rights to
severance or termination pay to, or enter into any employment or severance
agreement with, any such person or establish, adopt, enter into or amend any
collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee of the
Company;
          (x) with respect to the Company, acquire (including, without
limitation, by merger, consolidation or acquisition of stock or assets) any
interest in any Person or assets (other than the acquisition of inventory in the
ordinary course of business);

11



--------------------------------------------------------------------------------



 



          (xi) alter the manner of keeping the books, accounts or records, or
change in any manner the accounting practices, methods or assumptions therein
reflected, of the Company;
          (xii) amend, terminate, cancel or compromise any material claims of
the Company or waive any other material rights of the Company;
          (xiii) with respect to the Company, delay or postpone the payment of
accounts payable or other Liabilities;
          (xiv) take or omit to take any action which is intended to render any
of each of the Seller’s representations or warranties untrue or misleading, or
which would be a material breach of any of each of the Sellers’ covenants or
agreements;
          (xv) allow any Permit to lapse or terminate or fail to renew any
Permit;
          (xvi) take any action which is intended to have a Material Adverse
Effect or which is intended to delay the consummation of the transactions
contemplated by this Agreement;
          (xvii) with respect to the agreements listed in Schedule 4.19, amend,
terminate, cancel, waive any rights thereunder or take any action with respect
to the same, other than amending the terms of the Convenio de Distribución
between Laboratorio Volta S.A. and Pharma Genexx S.A. dated December 12, 2006 so
that Pharma Genexx S.A. may not terminate the same before April 15, 2010 or such
other earlier date on which OPKO Chile releases, at its own discretion, the
amount held in escrow pursuant to the Escrow Agreement, with a prior written
notice of at least 75 days; or
          (xviii) agree, whether in writing or otherwise, to do any of the
foregoing.
5.2 Due Diligence Review. The Buyers shall be entitled to continue prior to the
Closing the due diligence review of the assets, properties, books, records and
other information of the Company. The Company shall (and shall cause its
directors, officers, employees, auditors, counsel and agents to), afford Buyers
and Buyers’ officers, employees, auditors, counsel and agents reasonable access
at all reasonable times to the properties, offices, facilities, officers and
employees, and to all books and records of the Company, and shall furnish such
persons with all financial, operating and other data and information as may be
requested.
5.3 Further Assurances. The parties shall deliver any and all other instruments
or documents required to be delivered pursuant to, or necessary or proper in
order to give effect to, the provisions of this Agreement, including all such
instruments of transfer as may be necessary or desirable to transfer ownership
of the Shares to Buyer and its designee and to consummate the transactions
contemplated by this Agreement.
5.4 Publicity. The parties agree to cooperate in issuing any press release or
other public announcement concerning this Agreement or the transactions
contemplated hereby. Thereafter, unless otherwise required by applicable Law or
the requirements of NYSE Amex or the Chilean Superintendencia de Valores y
Seguros, each party shall use reasonable best efforts to consult with each other
before issuing any press release or otherwise making any public statements or
disclosures with respect to this Agreement or the transactions contemplated
hereby.
5.5 Acquisition Proposals. The Company and each Seller agrees that neither it
nor any of its Representatives will, directly or indirectly (a) solicit,
encourage, initiate or participate in any negotiations or discussions with
respect to any offer or proposal that constitutes, or may reasonably be expected
to lead to, a

12



--------------------------------------------------------------------------------



 



Competing Transaction, (b) agree to or enter into any commitment or agreement
relating to a Competing Transaction, (c) disclose any confidential information
to any Person concerning the business or Assets of the Company in connection
with any of the foregoing or (d) authorize any Representative to take any such
action. The Sellers and the Company shall notify the Buyers promptly (and in any
event within one day after attaining knowledge thereof) of receipt of any
inquiry, contact or offer regarding a Competing Transaction, including all of
the material terms thereof. The Company and the Sellers shall cease and cause to
be terminated all existing discussions with any parties conducted heretofore
with respect to any Competing Transaction.
5.6 Notification of Certain Matters. Each party shall promptly notify the other
of (a) any Action that shall be instituted or threatened against such party or
its Subsidiaries to restrain, prohibit or otherwise challenge the legality of
any transaction contemplated by this Agreement, (b) any occurrence or event
which makes or could reasonably be expected to make any representation or
warranty of such party untrue or inaccurate and (c) any breach by such party of
any covenant or agreement to be complied with or satisfied in the Transaction
Documents, provided, however, that the delivery of any notice pursuant to this
Section 5.6 shall not limit or otherwise affect the remedies available hereunder
to the party receiving such notice.
5.7 Company Actions. Each of the Sellers will cause the Company to perform all
of the Company’s obligations set forth in the Transaction Documents, including
causing the board of directors of the Company to unanimously approve and adopt
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and each of the Sellers shall vote all of the
Registered Capital held by them in favor of the approval and adoption of this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and shall not modify such approval or adoption in a manner
adverse to Buyer.
ARTICLE 6
Additional Agreements
6.1 Survival of the Representations and Warranties. The representations and
warranties contained in this Agreement shall survive the Closing Date for a
period of two (2) years, except for the representations and warranties set forth
in Sections 4.12, 4.16 and 4.17 which shall survive for the applicable statute
of limitations. If written notice of a claim has been given prior to the
expiration of the applicable representations and warranties by a party hereto to
another party hereto, then the relevant representations and warranties shall
survive as to such claim until such claim has been finally resolved.
6.2 General Release. As additional consideration for the sale of the Shares
pursuant to this Agreement, each of the Seller hereby unconditionally and
irrevocably releases and forever discharges, effective as of the Closing Date,
the Company and their Representatives, from any and all rights, claims, demands,
judgments, obligations, Liabilities and damages, whether accrued or unaccrued,
asserted or unasserted, and whether known or unknown, relating to the Company,
which ever existed, now exist, or may hereafter exist, by reason of any tort,
breach of contract, violation of Law or other act or failure to act which shall
have occurred at or prior to the Closing Date, or in relation to any other
Liabilities of the Company, except as provided in Schedule 6.2 . The Sellers
expressly intend that the foregoing release shall be effective regardless of
whether the basis for any claim or right hereby released shall have been known
to or anticipated by the Sellers.

13



--------------------------------------------------------------------------------



 



6.3 Indemnification.
     (a) Indemnification. Each of the Sellers agree, separately, to indemnify
and hold harmless OPKO and their respective affiliates and their respective
Representatives, successors and assigns (the “Buyer Indemnified Parties”) from,
against and in respect of, the full amount of:
          (i) any and all Liabilities arising from, in connection with any
breach or violation of (A) any representation or warranty of each of the Sellers
contained in this Agreement or in any schedule or exhibit hereto, and (B) any
covenant or agreement of each of the Sellers contained in this Agreement;
          (ii) any other Taxes related to or arising from the transactions
contemplated hereby or in contemplation hereof by reason of any Liability for
Taxes of the Company’s shareholders and assessed by any taxing authority against
the Sellers, their shareholders, the Company, either before or after the Closing
Date;
          (iii) any and all Liabilities related to or arising from any products
or services delivered by the Company prior to the Closing Date, including
Liabilities for product recalls, product defects, warranty claims, personal
injury or death. It is expressly agreed that, in connection with any claims
filed by Central Nacional de Abastecimiento with respect to products delivered
on or prior to Closing, Sellers will only indemnify the difference, if any,
between the amount of any fines so imposed by Central Nacional de Abastecimiento
and the amount of any payment, set-off or such other compensation that the
Company agrees, according to past practice, and receives from the supplier of
the product giving rise to such claim; and
          (iv) any and all Actions, demands, assessments or judgments, costs and
expenses incidental to any of the foregoing.
     (b) Indemnification Procedure as to Third Party Claims.
          (i) Promptly after a Buyer Indemnified Party obtains knowledge of the
commencement of any third party Action (any such Action being hereinafter
referred to in this Section 6.3 as a “Claim”), in respect of which a Buyer
Indemnified Party is entitled to indemnification under this Agreement, the Buyer
Indemnified Party shall notify each of the Sellers of such Claim in writing.
With respect to any Claim as to which such notice is given, the Sellers will
assume and control the defense or otherwise settle such Claim with counsel
reasonably satisfactory to the Buyer Indemnified Party and experienced in the
conduct of Claims of that nature at the Sellers’ sole risk and expense;
provided, however, that the Buyer Indemnified Party (1) shall be permitted to
join the defense and settlement of such Claim and to employ counsel reasonably
satisfactory to it at its expense, and (2) shall cooperate fully with the
Sellers in the defense and any settlement of such Claim in any manner reasonably
requested by the Sellers. The Sellers shall not make any settlement of any
claims without the written consent of the Buyer Indemnified Party.
          (ii) If the Sellers fail to assume the defense of such Claim or,
having assumed the defense and settlement of such Claim, fail reasonably to
contest such Claim in good faith, or the remedy sought by the claimant with
respect to such Claim is not solely for money damages, the Buyer Indemnified
Party, without waiving its right to indemnification, may, but is not required
to, assume the defense and settlement of such Claim at the respective Sellers’
expense, provided, however, that (A) each of the Sellers shall cooperate with
the Buyer Indemnified Party in the defense and settlement of such Claim in any
manner reasonably requested by the Buyer Indemnified Party, and (B) the Buyer
Indemnified Party shall not settle such Claim without the written consent of
each of the Sellers, which consent shall not be unreasonably withheld or
delayed.

14



--------------------------------------------------------------------------------



 



6.4 Confidentiality. Each of the Sellers acknowledge that the Company
Intellectual Property, the Licensed Intellectual Property and all other
confidential or proprietary information with respect to the business and
operations of the Company are valuable, special and unique. Each of the Sellers
shall not, at any time after the Closing Date, disclose, directly or indirectly,
to any Person, or use or purport to authorize any Person to use any Company
Intellectual Property, Licensed Intellectual Property, confidential or
proprietary information with respect to the Company, the Buyers, whether or not
for the each of the Seller’s own benefit, without the prior written consent of
the Buyers. Each of the Sellers acknowledge that Buyers would not enter into
this Agreement without the assurance that all such confidential and proprietary
information will be used for the exclusive benefit of the Company.
6.5 Continuing Obligations. The restrictions set forth in Section 6.4 are
considered by the parties to be reasonable for the purposes of protecting the
value of the business and goodwill of the Company and the Buyers. The Buyers and
the Sellers acknowledge that Buyers would be irreparably harmed and that
monetary damages would not provide an adequate remedy to the Buyers in the event
the covenants contained in Section 6.4 were not complied with in accordance with
their terms. Accordingly, the Sellers agree that any breach or threatened breach
by any of them of any provision of 6.4 shall entitle each Buyer to injunctive
and other equitable relief to secure the enforcement of these provisions,
without posting a bond, in addition to any other remedies which may be available
to each Buyer, and that the relevant Buyer shall be entitled to receive from the
Sellers reimbursement for all attorneys’ fees and expenses incurred by Buyer in
enforcing these provisions. It is the desire and intent of the parties that the
provisions of Section 6.4 be enforced to the fullest extent permissible under
the Laws and public policies of each jurisdiction in which enforcement is
sought.
ARTICLE 7
Closing; Conditions Precedent; Termination
7.1 Closing. The transfers and deliveries to be made pursuant to this Agreement
(the “Closing”) shall take place at the offices of Claro y Cía. at Apoquindo
3.721, 13th Floor, Santiago, on or around October 5, 2009 (the “Closing Date”),
or on such other date and at such other place as may be agreed to by the
parties. All proceedings to be taken and all documents to be executed at the
Closing shall be deemed to have been taken, delivered and executed
simultaneously, and no proceeding shall be deemed taken nor documents deemed
executed or delivered until all have been taken, delivered and executed.
     (a) At the Closing, each Seller shall deliver to each Buyer (i) the
relevant share certificates issued by the Company evidencing the ownership of
the Shares owned by such Seller, together with a duly completed stock transfer
form (traspaso de acciones) in the name of the OPKO and OPKO Chile with respect
to one Share by each Seller, (ii) with respect to the Sellers, a true and
notarized abstract of the resolution duly and validly adopted by their
respective Boards of Directors evidencing its authorization of the execution and
delivery of the Transaction Documents and the consummation of the transactions
contemplated thereby, or alternatively (iii) a notarized power of attorney
issued by each Seller appointing the attorney in fact authorized to sign the
Transaction Documents on their behalf; (iv) an executed counterpart of the
Escrow Agreement, (v) such documents as are required to be delivered by such
Seller to satisfy the conditions set forth in Section 7.2, and (vii) such other
documents and instruments as Buyer may reasonably request.
     (b) At the Closing, the Buyers shall (i) deliver the Closing Consideration
to the Sellers pursuant to Section 2.2(a)(i), (ii) deliver the Escrow
Consideration to the Escrow Agent pursuant to Section 2.2(a)(ii) and
(iii) deliver to the Sellers a copy of the estatutos of Buyers evidencing their
authorization of the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby; (iv)

15



--------------------------------------------------------------------------------



 



deliver an executed counterpart of the Escrow Agreement, and (v) such documents
as are required to be delivered by Buyer to satisfy the conditions set forth in
Section 7.2.
     Promptly after the above Closing actions, the Company’s directors will
register or cause to be registered the Buyers in the Company’s shareholders’
book as the new sole shareholders of the Company.
7.2 Conditions Precedent to the Obligations of Buyer. The obligations of Buyer
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction or written waiver, at or prior to the Closing, of each of the
following conditions.
     (a) Representations and Warranties. The representations and warranties of
each of the Sellers contained in this Agreement and in any certificate or other
document delivered pursuant to this Agreement shall have been true and correct
when made and shall be true and correct in all material respects (except for
those representations and warranties which are by their terms qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the Closing Date (except to the extent such representations and
warranties are as of another date, in which case as of such date) with the same
force and effect as though made on and as of such date.
     (b) Covenants. The covenants and agreements of each of the Sellers
contained in this Agreement to be performed or complied with on or prior to the
Closing Date shall have been duly performed or complied with in all material
respects.
     (c) No Material Adverse Effect. There shall not have occurred any Material
Adverse Effect.
     (d) Certificate. The Company and each of the Sellers shall have delivered
to Buyer a certificate executed by the Chief Executive Officer of the Company
and such Seller (or by Seller if an individual), dated the Closing Date,
certifying in such detail as Buyers may reasonably request, that the conditions
specified in Sections 7.2(a), (b) and (c) above have been fulfilled and as to
such other matters as Buyers may reasonably request.
     (e) Consents. The Company and each of the Sellers shall have obtained, each
in form and substance satisfactory to Buyers, (i) the consents and approvals
that should be obtained according to applicable laws and regulations, if any,
and (ii) all other consents and approvals of Governmental Authorities and other
Persons required, or which Buyer deems necessary, to consummate the transactions
contemplated by this Agreement, in each case which shall have been obtained
without the imposition of any adverse terms or condition which would adversely
affect Buyers or its ability to operate the Company after the Closing.
     (f) Each of the members of the board of directors of the Company shall have
resigned and deliver the Company with a full and complete release of any and all
claims such persons have or may have against the Company.
     (g) Each of the Sellers shall comply with its respective obligation to
close the transaction contemplated hereunder.
7.3 Conditions Precedent to the Obligations of each of the Sellers and the
Company. The obligations of each of the Sellers to consummate the transactions
contemplated by this Agreement are subject to the satisfaction or written
waiver, at or prior to the Closing, of each of the following conditions.
     (a) Representations and Warranties. The representations and warranties of
Buyers contained in this Agreement or in any certificate or other document
delivered pursuant to this Agreement shall have been true and correct when made
and shall be true and correct in all material respects (except for those
representations

16



--------------------------------------------------------------------------------



 



and warranties which are by their terms qualified by materiality, which shall be
true and correct in all respects) as of the Closing Date (except to the extent
such representations and warranties are as of another date, in which case as of
such date) with the same force and effect as though made on and as of such date.
     (b) Covenants. The covenants and agreements of Buyers contained in this
Agreement to be performed or complied with on or prior to the Closing Date shall
have been duly performed or complied with in all material respects.
7.4 Termination.
     (a) This Agreement and the transactions contemplated hereby may be
terminated prior to the Closing:
          (i) at any time by mutual consent of the parties;
          (ii) by either party if the Closing has not occurred on or prior to
[December 31, 2009] (the “Termination Date”), provided that the failure of the
Closing to occur by such date is not the result of the failure of the party
seeking to terminate this Agreement to perform or fulfill any of its obligations
hereunder;
          (iii) by either party if there shall be any Governmental Order that is
final and non-appealable having the effect of making the purchase of the
Registered Capital or the issuance of the Shares to the Sellers illegal;
          (iv) by Buyer, upon a breach of any representation, warranty, covenant
or agreement on the part of the Company or any Seller set forth in this
Agreement or if any representation or warranty of the Company or any Seller
shall have become untrue, such that, in either case, the conditions set forth in
Section 7.2(a) or Section 7.2(b) would not be satisfied, provided, however, that
if such breach is curable by the Company or such Seller, as applicable, the
Agreement may not be terminated by Buyer for so long as the Company or Seller,
as applicable, continues to exercise its best efforts to cure such breach,
unless such breach is not cured with 15 days after notice of such breach is
provided by Buyer; or
          (v) by the Sellers, upon a breach of any representation, warranty,
covenant or agreement on the part of Buyer set forth in this Agreement or if any
representation or warranty of Buyer shall have become untrue, such that, in
either case, the conditions set forth in Section 7.3(a) or Section 7.3(b) would
not be satisfied, provided, however, that if such breach is curable by Buyer,
the Agreement may not be terminated by the Sellers for so long as Buyer
continues to exercise its best efforts to cure such breach, unless such breach
is not cured with 15 days after notice of such breach is provided by the
Sellers.
     (b) If this Agreement is terminated pursuant to this Section 7.4, written
notice thereof shall promptly be given by the party electing such termination to
the other party and, subject to the expiration of the cure periods provided in
clauses (iv) and (v) above, this Agreement shall terminate without further
actions by the parties and no party shall have any further obligations under
this Agreement; provided that any termination of this Agreement pursuant this
Section shall not relieve any party from any liability for the breach of any
representation, warranty or covenant contained in this Agreement or be deemed to
constitute a waiver of any remedy available for such breach.

17



--------------------------------------------------------------------------------



 



ARTICLE 8
Miscellaneous
8.1 Notices. Any notice or other communication under this Agreement shall be in
writing and shall be delivered personally or sent by certified mail, return
receipt requested, postage prepaid, or sent by facsimile or prepaid overnight
courier to the parties at the addresses set forth below their names on the
signature pages of this Agreement (or at such other addresses as shall be
specified by the parties by like notice). Such notices, demands, claims and
other communications shall be deemed given when actually received or (a) in the
case of delivery by overnight service with guaranteed next day delivery, the
next day or the day designated for delivery, (b) in the case of facsimile, the
date upon which the transmitting party received confirmation of receipt by
facsimile, telephone or otherwise. A copy of any notices delivered to Buyer
shall also be sent to OPKO Health, Inc., 4400 Biscayne Boulevard, Miami, Florida
33137, Attn: Deputy General Counsel, Fax (305) 575-4140.
8.2 Entire Agreement. This Agreement, its schedules and exhibits, contain every
obligation and understanding between the parties relating to the subject matter
hereof, merges all prior discussions, negotiations and agreements, if any,
between them, and none of the parties shall be bound by any representations,
warranties, covenants, or other understandings, other than as expressly provided
or referred to herein or therein.
8.3 Assignment. This Agreement may not be assigned by any party without the
written consent of the other parties; provided that Buyer may assign this
Agreement to a Subsidiary, whether such Subsidiary currently exists or is formed
in the future. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, heirs, personal
representatives, legal representatives, and permitted assigns.
8.4 Waiver and Amendment. Any waiver, extension or amendment of this Agreement
shall be evidenced by an instrument in writing executed on behalf of the
appropriate party. No waiver by any party hereto, whether express or implied, of
its rights under any provision of this Agreement shall constitute a waiver of
such party’s rights under such provisions at any other time or a waiver of such
party’s rights under any other provision of this Agreement. No failure by any
party hereto to take any action against any breach of this Agreement or default
by another party shall constitute a waiver of the former party’s right to
enforce any provision of this Agreement or to take action against such breach or
default or any subsequent breach or default by such other party.
8.5 No Third Party Beneficiary. Nothing expressed or implied in this Agreement
is intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their respective heirs, personal representatives, legal
representatives, successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.
8.6 Severability. In the event that any one or more of the provisions contained
in this Agreement shall be declared invalid, void or unenforceable, the
remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable provision shall be interpreted
as closely as possible to the manner in which it was written.
8.7 Expenses. Each party agrees to pay, without right of reimbursement from the
other party, the costs (hereafter referred to as “Costs”) incurred by it
incident to the performance of its obligations under this Agreement and the
consummation of the transactions contemplated hereby, including, without
limitation, costs incident to the preparation of this Agreement, and the fees
and disbursements of counsel, accountants and consultants employed by such party
in connection herewith.
8.8 Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
any provisions of this Agreement.

18



--------------------------------------------------------------------------------



 



8.9 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
8.10 Litigation; Prevailing Party. In the event of any litigation with regard to
this Agreement, the prevailing party shall be entitled to receive from the
non-prevailing party and the non-prevailing party shall pay upon demand all
reasonable fees and expenses of counsel for the prevailing party.
8.11 Injunctive Relief. It is possible that remedies at law may be inadequate
and, therefore, the parties hereto shall be entitled to equitable relief
including, without limitation, injunctive relief, specific performance or other
equitable remedies in addition to all other remedies provided hereunder or
available to the parties hereto at law or in equity.
8.12 Governing Law. This Agreement has been entered into and shall be construed
and enforced in accordance with the laws of the Chile without reference to the
choice of law principles thereof.
8.13 Jurisdiction and Venue. This Agreement shall be governed by and construed
in accordance with Chilean law. Any dispute or controversy between the parties,
by arising from or related to this Agreement and the parties of this Agreement
shall be finally settled by an árbitro mixto designated by mutual agreement of
the parties or in case the parties do not agree in the appointment of the
arbitrator, it shall be appointed by the Santiago Chamber of Commerce, for which
purpose the parties hereby grant an special power of attorney so that it may,
upon written request of any of the parties, appoint the arbitrator from the list
of the Centro de Arbitraje y Mediación de Santiago. The arbitration procedure
shall take place in Santiago de Chile and shall be conducted in the Spanish
language.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have each executed and delivered
this Agreement as of the day and year first above written.

                  Buyer:

OPKO CHILE LIMITADA    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                INVERSIONES OPKO LIMITADA    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                Apoquindo 3.721, piso 13
Las Condes, Santiago
Tel: 367 30000
Attn.: Matías de Marchena
e-mail: mdemarchena@claro.cl    
 
                With copies to:    
 
                OPKO HEALTH, INC.

4400 Biscayne Boulevard
Miami, Florida 33137
USA
Attn: Kate Inman
Facsimile: (305) 575-4138    
 
                COMPANY:    
 
                Pharma Genexx S.A.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

20



--------------------------------------------------------------------------------



 



                  Sellers:
Farmacias Ahumada S.A.    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                [Address]
Attn:
Facsimile:    
 
                FASA Chile S.A.              
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        
 
                [Address]
Attn:
Facsimile:    
 
                Laboratorio Volta S.A.              
 
           
 
  By:        
 
           
 
                [Address]
Facsimile:    
 
                Company:    
 
                     

21



--------------------------------------------------------------------------------



 



EXHIBIT A
Form of Escrow Agreement

22